DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the non-final office action on the merits of Application No.  16/964,808 filed on 05/28/2019. Claims 1-5, 8-21 are pending. Claims 6 and 7 have been cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: spur gears as mentioned in claim 8 and gear teeth (has not character numeral) in claim 12.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Claim 12 recites the limitation gear teeth, the specification does not disclose any character number of gear teeth.
Appropriate correction is required.

Claim Objections
Claims 10, 12-15 are objected to because of the following informalities: amended claims are acknowledged but do not have proper status identifiers.  Appropriate correction is required. For the purpose of examination, claim 10 depends on claim 1 is considered.
Claims 2-5, and 8-16 are objected to because of the following informalities: the preamble “the actuator” should read “ the electromechanical actuator”.
Claims 8, 11,20: the claims depend from “any of claim 1, 8 or 1” respectively. This raises an issue with applicant’s intent regarding dependency on a single claim or multiple claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 9-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the claim phrase “wherein the first inclination is larger than the second inclination” in line 2 raises a question of understanding. Does it mean-the length or angle of inclination? Clarification is required.
Regarding claim 5, the “preferably approximately” phrase used twice is indefinite.  It is unclear if the preferred value is required or not, further there is no teaching on what would or would not be considered approximate that preferred value.

Claim 9  recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 9 depends on claim 8 which does not refer to a position.  
Claim 19 is indefinite due to a conflict with it either being dependent upon claim 17 or independent. For the examination purpose, the claim is treated as independent.
Claims 10-15 have similar issues and are rejected for the same reasons as claim 9.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PRITCHARD et al.(US 5885183 A).
Regarding claim 19, PRITCHARD discloses a transmission for four wheel drive vehicle (e.g. fig. 1-5) comprising an all-wheel drive transmission (20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Showalter (US 20060011441 A1)(hereinafter “Showalter”) in view of Sharma (US 20160176407 A1) (hereinafter “Sharma”).
Regarding claim 1, Showalter discloses an electromechanical actuator (fig. 1-3), 
comprising 
an electrical motor (122, see para 31), 
a first rotational member (132) being in driving connection with the electrical motor, 
a second rotational member (134, see para 32) being connected to the first rotational member by means of a plurality of rolling elements (e.g. 146, fig. 3, para 33) such that the first rotational member and the second rotational member together form a ball ramp mechanism (e.g. 132, 134, 142, 144,146), and a thrust force (152, fig. 2, para 36) pressing the first and second rotational members towards each other, wherein the ball ramp mechanism is configured to allow for mutual rotation  (see para 32) of the first and second rotational member up to a first torque of the electrical motor, and to allow for axial separation of the first and second rotational members at a second torque of the electrical motor (e.g. see para 33).
However, Showalter fails to disclose a return spring pressing the first and second rotational members towards each other.
Sharma teaches a mode clutch actuator assembly (e.g. 132, fig. 1-10) wherein a return spring  (110, fig. 5, see para 43) pressing the first (190) and second (188) rotational members towards each other so that the pressure plate of the clutch can be controlled between its fully released and fully engaged positions. (see para 52)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by adding a return spring as taught by Sharma in order to enhance the engagement and disengagement of the clutch in a reliable manner while performing electronically-controlled range shift system.
As modified, the electromechanical actuator would have a return spring pressing the first and second rotational members towards each other.
Regarding claim 2, Showalter / Sharma discloses the actuator (fig. 3) as modified according to claim 1, Showalter further discloses wherein the plurality of rolling elements (146, fig. 3) are interposed between the first and second rotational members on a cam surface (e.g. 144) defined in at least one of the first or second rotational members. (see para 33)
Regarding claim 3, Showalter / Sharma discloses the actuator (fig. 3) according to claim 2, Showalter further discloses wherein the cam surface comprises a number of arc shaped depressions (142), each having a 2first inclination (e.g. where the ball 146 is pointed, see fig. 3), and a second inclination (e.g. opposite side where the ball 146 is pointed), wherein the first inclination is larger than the second inclination.
Regarding claim 10, Showalter / Sharma discloses the actuator according to any of the preceding claims, Showalter further discloses wherein axial separation of the first and second rotational members is configured to control actuation of an all-wheel drive clutch (90, see para 23, 29, 35-36 and abstract), but fails to disclose wherein mutual rotation of the first and second rotational member is configured to control the position of a switching mechanism.
Sharma further teaches wherein the relative rotation of the first and second rotational member is configured to control the position of a switching mechanism (e.g. 130, 128). (see para 48-49)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by adding a switching mechanism as taught by Sharma in order to perform range shifting from high-range to low-range with high accuracy without stopping the vehicle.
As modified, the electromechanical actuator would have wherein mutual rotation of the first and second rotational member is configured to control the position of a switching mechanism.
Regarding claim 12, Showalter / Sharma discloses the actuator as modified according to claim 10, Sharma further teaches wherein the second rotational member comprises  gear teeth (e.g. 215, of 184 which is part of second rotational member) on its exterior circumference which are in engagement with gear teeth on nut (e.g. spline on 128) of the switching mechanism.  (see para 50)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by engaging the gear teeth of second rotational member with gear teeth on nut as taught by Sharma in order to rotate relative to switching mechanism and thereby improve the range shifting from high-range to low-range with high accuracy without stopping the vehicle.
Regarding claim 13, Showalter / Sharma discloses the actuator as modified according to claim 12, Sharma further teaches wherein the nut (e.g. 172, combination of 128 and 172 is nut) is axially moveable by rotation for controlling a position of the disconnect clutch (e.g. 70, 40). 
Regarding claim 14, Showalter / Sharma discloses the actuator as modified according to claim 12, Sharma further teaches wherein the nut (128) controls an axial position of a shift fork (174). (see para 47) 
Regarding claim 15, Showalter / Sharma discloses the actuator as modified according to claim 10, wherein the return spring (110) is arranged to bias the all-wheel drive clutch  into a disengaged state.  
Regarding claim 16, Showalter / Sharma discloses all the elements of the actuator (fig. 3) as modified according to claim 1, Sharma further teaches wherein the electrical motor (126) is provided with a position sensor (150, see para 48, fig. 6 of Sharma) being configured to determine the position of the angular position of shaft 128.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by adding a position sensor as taught by Sharma in order to measure the angular position of the rotary members accurately.  
As modified, the electromechanical actuator would have a position sensor being configured to determine the position of the ball ramp mechanism.
Regarding claim 17, Showalter / Sharma discloses a transfer case (16, fig. 2), comprising an all-wheel drive clutch (see para 23), a switching mechanism (e.g. 76, 80), and an electromechanical actuator (e.g. 120), as modified according to claim 1. (please see the rejection of claim 1)
Regarding claim 18, Showalter / Sharma discloses an all-wheel drive transmission, comprising an electrical drive motor (122), an all-wheel drive clutch (100), a disconnect clutch, and an electromechanical actuator, as modified according to claim 1. (please see the rejection of claim 1)
Regarding claim 20, , Showalter / Sharma discloses a method for controlling torque distribution in a vehicle by means of an electromechanical actuator (fig. 1-3) as modified according to claim 1, Sharma further teaches said method comprising: receiving (e.g. TCCU, see para 38), a first input of a desired all wheel drive state for the vehicle (e.g. 2WD, see para 45, 54-55, fig. 9A/B or Auto-4H) and a second input of a desired state (e.g. 4WD, see para 45, 57, fig. 9c) of an associated switching mechanism (e.g. 130, 28, see para 60), if the desired state of the switching mechanism is different from the current state (see para 60), applying a first torque by the electrical motor (126) until the desired state is achieved, and if all wheel drive is desired, applying a second torque by the electrical motor until all wheel drive is achieved, wherein the second torque is greater than the first torque.  (see para 57)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by adding the methods as taught by Sharma in order to achieve the desire torque.  
Regarding claim 21, Showalter / Sharma the method according to claim 20, Sharma  further teaches wherein the first torque is in the range of 30% to 50% percent of maximum motor torque and wherein the second torque is in the range of 55% to 75% of maximum motor torque. (see para 55 of Sharma)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by obtaining the percentage of torque as taught by Sharma in order to achieve the desire torque.  
This application of first and second torques in order to achieve all wheel drive be obvious to one of ordinary skill in the art and would be an obvious way to utilize the transfer case as taught by Sharma.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over  Showalter (US 20060011441 A1 A1) in view of Sharma (US 20160176407 A1) and further in view of Usui et al. (US 20120080275 A1)( hereinafter “Usui”). 
Regarding claim 4, Showalter / Sharma discloses the actuator (fig. 3) as modified according to claim 3, but fails to disclose an indentation is arranged centrally in each arc shaped depression, said indentation defining the first inclination from the indentation and up to the arc shaped depression, and wherein the second inclination a is arranged in an upward direction on each side of the indentation.
Usui teaches ball and ramp assembly (e.g. 3b, fig. 7) an indentation (see the annotated fig. A below) is arranged centrally in each arc shaped depression, said indentation defining the first inclination (see the annotated fig. A below) from the indentation  and up to the arc shaped depression, and wherein the second inclination (7b) is arranged in an upward direction on each side of the indentation.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter to incorporate a first and second rotational member that holds a plurality of rolling elements as taught by Usui. Each of the sloped grooves has regions varying in the curvature radius of the diametrical cross-section in a track area where the spherical member contacts the sloped groove. Accordingly, it is possible to improve the durability of the rotary ramp member and the rectilinear ramp member (abstract).
                       
    PNG
    media_image1.png
    657
    632
    media_image1.png
    Greyscale

			Fig. A. Annotated fig. 7 of Usui
Regarding claim 5, Showalter / Sharma discloses the actuator (fig. 3) as modified according to claim 3, but fails to disclose the first inclination is in the range of 20° to 30', preferably approximately 23.5, and wherein the second inclination (a) is in the range of 2 to 6°. preferably approximately 3 to 7°. 
Usui teaches in figures 8 that the first and second inclinations are in different ranges from a small to a large curvature radius. (see para 48). 
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter to incorporate the ranges of the angles of inclination for the ball ramp mechanism as taught by Usui. Although Usui does not note specific ranges or a preferable inclination, the application of first and second inclinations in order to achieve movement of the ball ramp mechanism would be obvious to one of ordinary skill in the art and would be an obvious way to utilize the ball ramp mechanism as taught by Usui and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art as the claimed ranges for the angles of inclination in the application would yield similar functionality (see MPEP 2143.02). 
According to Usui, it is necessary to increase the area of contact between the sloped groove and the spherical member so as to reduce the contact surface pressure to thereby reduce the shear stress in the material, which is a cause of peeling (see para 48-52).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable by Showalter (US 20060011441 A1 A1) in view of Sharma (US 20160176407 A1) and further in view of Nahrwold et al. (US 20180080508 A1) (hereinafter “Nahrwold”)
Regarding claim 8, Showalter / Sharma discloses the actuator (fig. 3) as modified according to claim 1, Showalter further discloses wherein the electrical motor is in driving engagement with the first rotational member by means of spur gear (124), but fails to disclose there are more than one spur gear.
Nahrwold teaches ball and ramp assembly (e.g. 444, fig. 4) wherein the electrical motor  (552) is in driving engagement with the first rotational member (478) by means of spur gear (e.g. 558, 564). (see para 108-110)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by adding a more than one spur gear as taught by Nahrwold in order to perform further gear reduction.
As modified, the electromechanical actuator would have wherein the electrical motor is in driving engagement with the first rotational member by means of spur gears.
Claims 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Showalter (US 20060011441 A1 A1) in view of Sharma (US 20160176407 A1) and further in view of Bearfield et al. (US 3579066 A) (hereinafter “Bearfield”)
Regarding claim 9, Showalter / Sharma discloses all the elements of the actuator (fig. 3) as modified according to claim 1, but fails to disclose wherein the electrical motor comprises a solenoid brake for maintaining the position of the first rotational member.  
Bearfield discloses an electric motor with in-built solenoid brake (see abstract) in order to stop the rotation of the motor.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by adding a solenoid brake as taught by Bearfield in order to actuate or de-actuate the electric motor and the solenoid simultaneously and thereby enhance the braking of the rotor of the electric motor and prevent the coasting of motor after electric current to the motor has been discontinued.
As modified, the electromechanical actuator would have the electrical motor comprises a solenoid brake for maintaining the position of the first rotational member.
Regarding claim 11, Showalter / Sharma discloses the actuator as modified according to claim 9, Showalter further discloses wherein axial separation of the first and second rotational members is configured to control actuation of an all-wheel drive clutch (90, see para 23, 29, 35-36 and abstract), but fails to disclose wherein mutual rotation of the first and second rotational member is configured to control the actuation of a disconnect clutch.
Sharma further teaches wherein the relative rotation of the first and second rotational member is configured to control the actuation of a disconnect clutch (e.g. 70, 40). (see para 40-42, and 46, fig. 4)
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the invention to modify Showalter by adding a disconnect clutch taught by Sharma in order to provide transfer case  with a two-speed (i.e., high-range and low-range) feature.
As modified, the electromechanical actuator would have wherein mutual rotation of the first and second rotational member is configured to control the actuation of a disconnect clutch.
Remarks and Response
Applicant's arguments filed on April 6, 2022 have been fully considered and they are persuasive, therefore a new non-final has been submitted.  This application has been reassigned.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Vranish (US 5103941 A) discloses an electric motor 10 in fig. 1 which includes a solenoid brake coupled to its output shaft 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655